IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                FILED
                                                                February 27, 2009
                               No. 08-40224
                             Summary Calendar               Charles R. Fulbruge III
                                                                    Clerk

UNITED STATES OF AMERICA

                                           Plaintiff-Appellee

v.

JOSE ANTONIO ALDACO-TORRES

                                           Defendant-Appellant


                 Appeal from the United States District Court
                      for the Southern District of Texas
                            USDC No. 5:08-CR-1-1


Before JOLLY, BENAVIDES, and HAYNES, Circuit Judges.
PER CURIAM:*
      The Federal Public Defender (FPD) appointed to represent Jose Antonio
Aldaco-Torres moved for leave to withdraw and filed a brief in accordance with
Anders v. California, 386 U.S. 738 (1967). This court previously issued an order
identifying a nonfrivolous issue regarding whether the district court properly
calculated the advisory guidelines range of imprisonment. United States v.
Aldaco-Torres, No. 08-40224, slip op. at 1-2 (5th Cir. Nov. 4, 2008). The court



      *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.
                                No. 08-40224

denied counsel’s motion to withdraw and ordered counsel to brief the
nonfrivolous issue and any other meritorious issues. Id. The FPD moved for
reconsideration, explaining why the issue that the court identified was without
merit. The FPD also requested that this court grant the previously-filed Anders
motion. On December 1, 2008, this court issued an order granting the motion
for reconsideration and granting the motion to withdraw. United States v.
Aldaco-Torres, No. 08-40224, slip op. (5th Cir. Dec. 1, 2008). As this appeal
presents no nonfrivolous issues, the APPEAL IS DISMISSED. See 5th Cir. R.
42.2.




                                      2